         Case 3:20-cv-00186-BD Document 29 Filed 10/15/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

VERN SCHULDHEISZ                                                             PLAINTIFF

V.                               CASE NO. 3:20-CV-186-BD

MARK COUNTS, et al.                                                       DEFENDANTS

                                           ORDER

       Mail sent from the Court to Plaintiff Vern Schuldheisz has been returned as

“undeliverable.” (Doc. No. 28) Plaintiffs such as Mr. Schuldheisz, who are proceeding

without the help of a lawyer, are required to promptly notify the Court of any change in

address. Local Rule 5.5(c)(2).

       Therefore, Mr. Schuldheisz is directed to notify the Court of his current address

within 30 days of this order. Failure to comply with this order may result in dismissal of

this lawsuit under Local Rule 5.5(c)(2).

       IT IS SO ORDERED, this 15th day of October, 2020.



                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
